Citation Nr: 1824665	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 2008 to December 2008, and from November 2011 to October 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In her October 2014 substantive appeal (VA form 9), the Veteran limited her appeal to the issue of entitlement to an initial compensable rating for migraine headaches.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided with a VA medical examination to determine the severity of her service-connected migraine headaches in December 2013.  The Veteran claims that her disability has worsened since that time.  The Veteran also claims that the December 2013 VA examiner did not consider the ameliorative effects of medication when determining the severity of her migraine headaches.  A remand is necessary to schedule an additional VA examination to determine the current severity of the Veteran's service-connected migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the migraine headaches.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA headaches examination by a qualified VA medical doctor examiner to determine the severity of the service-connected headache disability without consideration of the ameliorating effects of any medication.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Report the number and frequency of characteristic prostrating attacks, if any, during all relevant periods and any associated economic inadaptability as a result of the headaches. 

(b)  Comment upon the frequency and severity of the headache disability without consideration of the ameliorating effects of any medication.

(c)  In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's migraine headaches, including specifically, to what extent the migraine headaches decrease the Veteran's functioning in terms of performing daily activities as well as their impact on her occupational functioning.

3.  Then, readjudicate the claim for a higher initial rating for migraine headaches.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




